ESTABLISHMENT OF 2021 UNIFORM MILEAGE REIMBURSEMENT RATE FOR EXPENSES PAID FROM COURT FUND



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:ESTABLISHMENT OF 2021 UNIFORM MILEAGE REIMBURSEMENT RATE FOR EXPENSES PAID FROM COURT FUND

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




ESTABLISHMENT OF 2021 UNIFORM MILEAGE REIMBURSEMENT RATE FOR EXPENSES PAID FROM COURT FUND2020 OK 112Decided: 12/29/2020THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2020 OK 112, __ P. __

ORDER
Pursuant to the State Travel Reimbursement Act, 74 O.S. Section 500.4, reimbursement for authorized use of privately owned motor vehicles shall not exceed the amount prescribed by the Internal Revenue Code of 1986, as amended (26 U.S.C.A. section 1 et. seq.) For 2021, the standard business mileage rate prescribed by the Internal Revenue Service is $.56 cents per mile.
Therefore, the 2021 mileage rate which is reimbursed by the court fund, including, but not limited to jurors, interpreters and witnesses, shall be computed at $.56 cents per mile.
DONE BY ORDER OF THE SUPREME COURT THIS 29th DAY OF DECEMBER, 2020.
/S/CHIEF JUSTICE

Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



None Found.


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA